Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered February 2, 2006, as amended March 1, 2006, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him to a term of four years, unanimously affirmed.
The record supports the hearing court’s independent source findings with respect to each of the witnesses at issue (see Neil v Biggers, 409 US 188, 199-200 [1972]; People v Williams, 222 AD2d 149 [1996], lv denied 88 NY2d 1072 [1996]). There is no basis for disturbing the court’s credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]). Each witness was acquainted with defendant and had ample opportunity to observe him, not only during the robberies, but on various other occasions. The witnesses’ inability to accurately state defendant’s height and weight does not warrant a different conclusion. We have considered and rejected defendant’s remaining arguments. Concur—Lippman, P.J., Mazzarelli, Sullivan, Nardelli and Sweeny, JJ.